DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baskin et al (US 2018/0321031).
Regarding Claim 23, Baskin et al teach a mobile surveying apparatus (handheld surveying device 100; Fig 1 and ¶ [0042]-[0045]) comprising: at least one camera module (RGB camera 110, IR camera 120; Fig 1 and ¶ [0042]-[0043]); and a computer (surveying device 100 includes processor 102, memory 104, user interface 106, and operating code to perform surveying techniques as a computer; Fig 1 and ¶ [0030], [0043]-[0044]) having visual odometry functionality (device 100 includes inertial measurement unit 130 for odometry analysis; Fig 1 and ¶ [0043]-[0044]), upon the implementation of which by means of a stored algorithm for visual odometry camera poses are determined by means of the evaluation of a series of images recorded by the camera module in various camera poses during a movement of the surveying apparatus along a path in a measurement environment (using surveying device 100, the camera will take multiple images (video) along the surveying route 212 using the odometry system 212 and movement is estimated between the image frame rate along the path; Figs 1, 2 and ¶ [0046]-[0051]), wherein the camera module comprises a dynamic vision sensor (the camera is designed to take video at a frame rate dependent on the image resolution; ¶ [0051]), such that for a respective pixel of a pixel array of the dynamic vision sensor an event is detectable as a change in received light intensity (the IR camera will capture images of objects with structured light illumination and detected changes in the light illumination is used to measure distance to the objects, understood in the art to be based on illumination imaged of one or more pixels; ¶ [0051]), wherein in the context of the functionality, during the movement, in addition to the recording of the series of images, events are detected (during the surveying, movement is detected during the recording of the environment in the video images; ¶ [0051]), and wherein by means of the algorithm camera poses are determined using detected events (visual odometry measurements from the survey coordinate frame are transformed from a local to a global coordinate frame; ¶ [0056]-[0057]).  
Regarding Claim 24, Baskin et al teaches the mobile surveying apparatus according to claim 23 (as described above), wherein the dynamic vision sensor is also configured and provided for recording the images in the context of the functionality, or in the context of the functionality by means of the algorithm based on an SLAM or SfM evaluation on the basis of detected events (SLAM is used to build a 3D map of the environment from objects identified in the images from the movement and recording of the surveying; ¶ [0031]-[0035], [0044]), identifying a multiplicity of corresponding image points in respective subgroups of the series of images is carried out (multiple positional measurements in the survey coordinate frame are identified; ¶ [0044]) and, on the basis of backsight and foresight procedures on the basis of the respective corresponding image points, the camera poses are determined (visual odometry measurements from the survey coordinate frame are transformed from a local to a global coordinate frame using the SLAM technique and may include a non-linear (backsight and foresight) path; ¶ [0044], [0047]-[0048], [0056]-[0057]), or in the context of the functionality: a first image of the series of images is recorded as reference image (a starting position is identified and the surveying device will start measuring its position relative to the starting point 208; Fig 2 and ¶ [0047]-[0050]), the pose of which relative to/in relation to the measurement environment is known (the relative position of the starting point is recognized in a coordinate first starting point frame; ¶ [0047]-[0048], [0057]), a set of reference image points which occur in the reference image and at least one further image of the series of images is created on the basis of detected events (image positional information of the environment can be surveyed over time from the start point to the end point; ¶ [0048]-[0050], [0056]-[0057]), and determining camera poses relative to the measurement environment is carried out on the basis of the set of reference image points (visual odometry measurements from the survey coordinate frame are transformed from a local to a global coordinate frame and are measured from the starting position to the ending position; ¶ [0048]-[0050], [0056]-[0057]).  
Regarding Claim 25, Baskin et al teaches the mobile surveying apparatus according to claim 23 (as described above), wherein in the context of the functionality: a bundle adjustment is carried out using detected events, or tracking of image features in images of the series of images is carried out (objects of interest are surveyed over time 214, thereby are tracked during the surveying; Fig 2 and ¶ [0049]-[0050]), wherein the tracking of image features is carried out on the basis of detected events (the object tracking is performed along the timeline with respect to the survey coordinate frame, relative to the starting point; ¶ [0050]).  
Regarding Claim 26, Baskin et al teaches the mobile surveying apparatus according to claim 23 (as described above), wherein in the context of the functionality: a movement variable of the camera module is ascertained on the basis of detected events, or determining a position and/or orientation of the surveying apparatus is carried out on the basis of at least one portion of the camera poses, or in the context of the functionality: recording a first 3D point cloud, wherein the first 3D point cloud and the first image, at least partly overlapping segments of the measurement environment, and recording a second 3D point cloud and at least one second image of the series of images at a second path point, wherein the second 3D point cloud and the second image at least partly overlapping segments of the measurement environment, and registering the first and second 3D point clouds relative to one another on the basis of the determined camera poses of at least the first and second images (an accelerometer 132 within the inertial measurement unit 130 detects movement variation (acceleration) from the surveying device; Fig 1 and ¶ [0043], [0051]).  
Regarding Claim 27, Baskin et al teaches the mobile surveying apparatus according to claim 23 (as described above), wherein in the context of the functionality, recording the images is carried out at a frame rate and detecting events is carried out at a detection rate that is at least 100 times the magnitude of the frame rate, or the surveying apparatus comprises a thermal image sensor, an inertial measurement unit or an electronic distance measuring device, and camera poses are determined using measurement data of the thermal image sensor, of the inertial measurement unit or of the electronic distance measuring device (the surveying device 100 includes an IR camera 120 and IR structured light source 122 that captures images of objects with structured light illumination and detected changes in the light illumination is used to measure distance to the objects, understood in the art to be based on illumination imaged of one or more pixels; Fig 1 and ¶ [0043], [0051]).

Regarding Claim 29, Baskin et al teaches a computer program product comprising program code stored on a machine-readable carrier of a surveying apparatus according to claim 23 (the processor 102 will execute code to perform an algorithm to survey the environment imaged using the surveying device (as described in Claim 23 above); ¶ [0038]-[0039], [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al (US 2018/0321031) in view of Hornung (US 2016/0258752).
Regarding Claim 28 Baskin et al teach the mobile surveying apparatus (handheld surveying device 100; Fig 1 and ¶ [0042]-[0045]) according to claim 23 (as described above). 
Baskin et al does not teach the surveying apparatus is configured as a laser scanner, a total station, a theodolite or a tachymeter or a laser tracker and comprises: a base, Page 8 of 12Application No. 16/781,906Preliminary Amendmenta beam directing unit for emitting a measurement radiation and for receiving at least part of the measurement radiation reflected at a target, wherein the beam directing unit is pivotable in a motorized manner about two axes relative to the base; a fine distance measuring unit for determining the distance to the target by means of the measurement radiation; and an angle measuring functionality for determining an orientation of the beam directing unit relative to the base, wherein a target position is ascertainable on the basis of the determined distance and orientation.  
Hornung is analogous art pertinent to the technological problem addressed in this application and teaches the surveying apparatus (surveying device 1; Fig 1 and ¶ [0047]) is configured as a laser scanner, a total station, a theodolite or a tachymeter or a laser tracker (surveying device 1 is configured as a total station or laser tracker; Fig 1 and ¶ [0047]) and comprises: a base (the surveying device 1 has a base for stability so the surveying device 1 can perform fine targeting and target tracking functionality; Fig 1 and ¶ [0026], [0047]-[0048]), Page 8 of 12Application No. 16/781,906Preliminary Amendmenta beam directing unit (targeting device 2; Fig 1 and ¶ [0047]) for emitting a measurement radiation (the illumination beam is emitted in the direction of the optical target axis 7 of the targeting device 2; Fig 1 and ¶ [0047]-[0048]) and for receiving at least part of the measurement radiation reflected at a target (the illumination beam is reflected back in the direction of the targeting device 2 from the target reflector 10; Fig 1 and ¶ [0047]-[0048]), wherein the beam directing unit is pivotable in a motorized manner about two axes relative to the base (the targeting device 2 and telescope sight is aligned by pivoting and tilting with motorization with respect to the base; ¶ [0016], [0026]); a fine distance measuring unit (surveying device 1 has fine targeting functionality for angle and distance (Automatic Target Recognition; ATR detector); ¶ [0032], [0048], [0054]) for determining the distance to the target by means of the measurement radiation (fine targeting is performed so the center of the reflected (radiation) spot coincides with desired position of the target axis; ¶ [0049], [0054]); and an angle measuring functionality (angle measuring functionality; ¶ [0032], [0055]) for determining an orientation of the beam directing unit relative to the base (the angle measuring functionality captures orientation of the target axis with respect to the two axes of rotation; ¶ [0032], [0055]), wherein a target position is ascertainable on the basis of the determined distance and orientation (the target position is determined based on both orientation and distance; ¶ [0032], [0055]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Baskin et al with Hornung including the surveying apparatus is configured as a laser scanner, a total station, a theodolite or a tachymeter or a laser tracker and comprises: a base, Page 8 of 12Application No. 16/781,906Preliminary Amendmenta beam directing unit for emitting a measurement radiation and for receiving at least part of the measurement radiation reflected at a target, wherein the beam directing unit is pivotable in a motorized manner about two axes relative to the base; a fine distance measuring unit for determining the distance to the target by means of the measurement radiation; and an angle measuring functionality for determining an orientation of the beam directing unit relative to the base, wherein a target position is ascertainable on the basis of the determined distance and orientation.  Use of an ATR detector provides a fine targeting function to determine the exact relative position of a target with respect to the surveying apparatus and can be motorized to continuously or near-continuously track an object of interest, thereby improving reliability and accuracy of surveying images, as recognized by Hornung (¶ [0006]-[0007]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coddington (US 2018/0335521) teaches a floor surveying system and method using odometry data and SLAM analysis from a range finding laser device and digital camera.
	Calero et al (WO 2017/114577) teaches a surveying system that incorporates a global navigation satellite system into the inertial sensing unit of the surveying system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667